DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas without significantly more. The claims recite methods and device of measuring a distance to a satellite and/or a location that is accomplished through a series of mathematical relationships, calculations, formulas, and/or equations.  This judicial exception is not integrated into a practical application because the steps as claimed encompass a user manually calculating and solving through mathematical relationships and mathematical calculations/equations for solving a distance to a satellite and/or location; and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, it does not integrate the abstract idea into a practical application.

Step 1 – Statutory Category
Claims 1, 3, and 6 recite methods and device that require a series of steps for measuring a distance to a satellite and/or a location.

Step 2A, Prong One – Recitation of Judicial Exception
Claim 1 recites the step of: measuring an amount of rotation of the polarized photon, the rotation being induced by a space-time warpage due to gravity; and calculating a distance to the satellite by using the rotation amount of the polarized photon and the angular momentum per unit mass of the satellite
Claim 3 recites the steps of: measuring, by the electronic device, an amount of rotation of the polarized photon of each satellite, the rotation being induced by warpage of space-time due to gravity; calculating, by the electronic device, a distance to each satellite by using a rotation amount of polarization of each satellite and an angular momentum per unit mass of each satellite; and calculating a position relative to each of the satellites by the electronic device by using the distance to each of the satellites.
Claim 6 recites: a polarization rotation measurement unit measuring a rotation amount of the polarized photon received by the photon receiving unit from each satellite; and a calculation unit calculating a distance to each of the satellites by using the rotation amount of the polarized photon, and the angular momentum per unit mass of each of the satellites, and calculating relative position of the user terminal by using the distance to each of the satellites.
Claims 2, 4, and 7 further recite an equation for calculating the distance to the satellite(s); claims 5 and 8 further recite the step of calculating a position of the electronic device / a coordinates of the user terminal.  Thus, claims 1-8 recite judicial exception because the steps as claimed are no more than mathematical relationships and mathematical calculations/equations that can be performed by a user manually for solving each of the values that falls within the “mathematical concepts” grouping that are not sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-8 recite the abstract idea.
Step 2A, Prong Two – Practical Application
The only additional elements of claim 1 is the step of “receiving a linearly polarized photon and angular momentum per unit mass of the satellite from the satellite”; of claim 3 is the step of “receiving, by an electronic device, from at least three or more satellites, a polarized photon of each satellite and angular momentum per unit mass of the satellites”; and of claim 6 is “a photon reception unit receiving a polarized photon of each satellite from at least three or more satellites; a satellite information reception unit receiving an angular momentum per unit mass of each satellite from the at least three or more satellites”.  These receiving limitations, at a high-level of generality, merely recite data gatherings steps by receiving certain signal/data to be analyzed.  As such, such receiving limitation is insignificant extra--solution activity to the judicial exception.  Accordingly, it does not integrate the judicial exception into a practical application of the exception.
Step 2B – Inventive Concept
As stated above, claims 1-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Since this judicial exception is not integrated into a practical application because the claim requires no more than data gathering steps that collect necessary data for the equation(s). Merely adding insignificant extra-solution activity to the judicial exception does not provide an inventive concept. Therefore, the claims are patent ineligible under 35 USC 101.

Allowable Subject Matter
Claims 1-8 are allowed over prior art.  However, 35 USC 101 rejections must be overcome.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0014361 discloses a method of correcting gravity-induced error in quantum cryptography system, which is capable of improving accuracy when an optical cable is not installed and photons are transmitted through an artificial satellite.  The method performed by an electronic device, comprises receiving a distance to a satellite that receives polarized photon from a sender and transmits the polarized photon to a receiver, receiving an angular momentum per unit mass of the satellite, and calculating a rotation amount of the polarized photon, which is induced by a warp of space due to gravity by using the distance to the satellite and the angular momentum per unit mass of the satellite.
US 9,945,952 discloses a method for localizing a terminal includes transmitting the signal by the terminal; receiving the signal by a first and a second satellite; transmitting the signal from each satellite to a receiving station; demodulating the signal received by the first satellite to determine a signal content and the time of arrival of the signal transmitted by the terminal at the receiving station via the first satellite; determining the time of arrival of the signal transmitted by the terminal at the receiving station via the first and second satellite; determining a position for the terminal by triangulation.
US 2014/0085139 discloses method to estimate parameters derived at least from GNSS signals useful to determine a position, including obtaining at least one GNSS signal observed at a GNSS receiver from each of a plurality of GNSS satellites; receiving global correction information useful to correct at least the obtained GNSS signals from a first set of GNSS satellites, wherein the global correction information includes correction information which is 
US 8,587,475 discloses a method of determining the position of a GNSS receiver antenna includes steps of acquiring input data which includes observations at the GNSS receiver antenna of signals of at least clock and position information of GNSS satellites, for each of a plurality of epochs.  Float parameters of a state vector from the input data of each epoch are then estimated.  The float parameters include receiver antenna position, receiver clock, and at least one ambiguity per satellite.  A jump in the at least one ambiguity of at least one satellite from one epoch to another epoch is detected.  Then bridge parameters from the input data of at least one epoch and from the estimated float parameters are estimated.  The bridge parameters include values sufficient to update the float parameters to compensate for the jump, and the bridge parameters are then used to update the float parameters.
US 6,680,696 discloses a satellite system includes a signal source located on a surface of the earth, a surface of water, or in air; an orbiting satellite for measuring a position of the signal source, having a GPS receiver which receives a GPS signal from a GPS satellite system to measure the position of the orbiting satellite, a frequency measuring device for receiving the radio wave signal emitted from the signal source to measure the frequency thereof, a memory for storing frequency data and position data, and a transmitting device for transmitting the data stored in the memory toward the earth; and a ground station, having a signal receiving device for 
US 6,112,054 discloses a satellite position/arrival-time calculating section calculates the arrival date and time at which a communication satellite is to arrive in a communicable area where the communication satellite can communicate with a satellite communication terminal apparatus, and creates communicable date and time information.  A timer controls a power supply control circuit in accordance with the arrival date and time information created by the satellite position/arrival-time calculating section.  The timer automatically controls the power supply control circuit so as to supply communication power to a satellite communication circuit section while the communication satellite is in the communicable area and so as to stop the supply of the communication power at the time when the communication satellite leaves the communicable area.
US 5,552,794 discloses a method for using a value of range rate observed by a receiver, such as a GPS receiver, to determine the coordinates of points on the surface of the earth from which this value of range rate would be observed.  These coordinates are given in an earth-centered, earth-fixed (ECEF) coordinate system, and they form a locus of points of equal range rate.  The coordinates of these points provide general estimates of the location of the receiver.  By calculating multiple loci of points which intersect each other, a more precise determination of the location of the receiver may be made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646